Citation Nr: 1412716	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-36 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus, including as secondary to 
service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION


The Veteran had active military service from March 1965 to March 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Veteran was afforded a VA compensation examination in May 2009 that found that his hypertension was not caused or aggravated by his diabetes mellitus, the examiner did not provide any explanatory rationale for his opinion refuting this purported relationship or correlation.  Most of the probative value of an opinion comes from its underlying reasoning.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  So supplemental medical comment is needed providing this necessary explanation.

Also, the Board finds the Veteran merits a VA examination also to determine the nature and etiology of his tinnitus - including especially in terms of whether his otitis externa is causing or aggravating it.

Moreover, there apparently are additional VA treatment records that need to be obtained and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding VA treatment records from the Fayetteville VA Medical Center, Memphis VA Medical Center, and the Mount Vernon Community Based Outpatient Clinic, as indicated in the Veteran's February 2009 claim as relevant and, therefore, needing to be obtained.  Records from January 2006 to the present for each facility should be obtained and placed in either the physical or electronic portion of the claims file.  Because these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain whatever portion of these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, if still available to provide supplemental comment, return the claims file to the VA examiner who performed the May 2009 VA compensation examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion.  

If still his opinion, the examiner must provide the required explanation of why the Veteran's service-connected diabetes is not causing OR aggravating his hypertension.  The Veteran at least partly contends that his hypertension has increased the medication required to treat his diabetes, but even if true this would mean the hypertension is having an adverse effect on the diabetes, at least the treatment of it, when instead the opposite must be true to secondarily relate the hypertension to the diabetes.  In other words, this cause and effect has to flow in the other direction, not in this manner alleged.

If, for whatever reason, the May 2009 examiner is not available to provide this further comment, then have someone else do it that has the necessary qualifications.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designated examiner's discretion as to whether another actual examination is needed versus mere review of the claims file for the required information to provide an informed supplemental opinion.  

Whatever turns out to be the case, the examiner must provide a fully-reasoned explanation for his/her opinion, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule the Veteran for a VA audiological examination.  His claims file and a copy of this remand must be provided to the examiner for review of the relevant history.  The examiner should perform all necessary diagnostic testing and evaluation and then respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's tinnitus is the result of his active military service from March 1965 to March 1969, including, but not limited to, his claimed acoustic trauma, which the RO already has conceded?  

(b) Alternatively, was the Veteran's tinnitus caused by OR is it being permanently worsened, i.e., aggravated by his service-connected otitis externa?

Comment therefore is needed concerning both causation and aggravation.

It is imperative the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

4.  Review these medical examination reports to ensure they are responsive to the questions asked and provide the required explanatory rationale.  If not, return them for correction or any necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, in whole or in part, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


